DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/US2018/046215 filed 10 August 2018, which claims the benefit of domestic priority from US Provisional Application no. 62/543,429 filed 10 August 2017.

Response to Amendment
The preliminary amendment filed 7 February 2020 has been acknowledged.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 7 February 2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Heikenfield et al. (US Publication no. 2015/0112164 – disclosed by Applicant).
In regard to claims 1, 11, and 20, Heikenfield et al. disclose a device for sweat stimulation and sensing.  There are multiple embodiments in which the device may be configured, but the specification anticipates any variations and alternative designs on the exemplified embodiments.  The device includes a stimulant reservoir for delivering a sweat stimulant to the surface of the skin (e.g., pilocarpine) (e.g. fig. 9, para 40), at least one electrode/sensors for measuring a sweat property (e.g., sensors 96 and 98 of figure 7, para 35; measures sweat rate of the skin by impedance, para 44), and the device include a reservoir for containing a test material such as a surfactant, anticholinegic, glycols, or antiperspirant compound (para 51 and 52).  
	Further in regard to claim 11, the embodiment of figure 7 shows the device comprising multiple different stimulation sites 100, 102, and multiple different sensing sites (para 35).
	Further in regard to claim 20, the limitations pertain to the intended use of the device, wherein the recited structure of reading on claims 1 and 11 is considered capable of performing.
	In regard to claims 2 and 16, the reference uses pilocarpine as the sweat stimulant, but also teaches that methylcholine is known (para 10).  The additional compounds listed are considered to comprise obvious alternative equivalents, necessarily recognized by one of ordinary skill in the art for the intended use.
	In regard to claims 3, 17, and 18, the reference measures sweat rate of the skin by impedance (para 44).  Additionally, non-charged biomarkers or solutes in the sweat may be sampled and measured (para 40).
	In regard to claim 4, the sweat stimulant is delivered by iontophoresis electrodes (para 27, 35, 37, and 40).
	In regard to claim 10, figure 7 shows electrodes 100 and 102 in contact with the skin of a user.
	In regard to claim 12, figure 7 shows electrodes 100 and 102 at different locations on the device to generate sweat at different locations (para 35).
	In regard to claim 13, the configuration of figure 7 comprising electrodes 100 and 102 at different locations, also allows for selective activation and deactivation of each electrode, suggesting that the electrodes are independently controlled and allow for stimulation of different sweat generation rates, sweat generation durations, or both (para 35).
In regard to claims 14 and 15, the device include a reservoir for containing a test material such as a surfactant, anticholinegic, glycols, or antiperspirant compound (para 51 and 52).  The test material may also be separate, such as topically applied to the skin  (a solvent such as glycol may be applied to the skin).
	In regard to claim 19, figure 9 shows that the device may include a sweat stimulation site including reservoir 126 and adjacent electrode 132 (para 40).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the sweat sensor with an additional storage component for containing a material different than the sweat stimulation material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4 June 2022